        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 1 of 23



                       IN THE UNITED STATE DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


 BATES ENERGY OIL & GAS, LLC                 §
                                             §
 VS.                                         §                     C.A. NO. 17-CV-00808-XR
                                             §
 COMPLETE OIL FIELD                          §
 SERVICES,                                   §
 LLC and SAM TAYLOR                          §


______________________________________________________________________________
    COUNTER-DEFENDANT MARK B. SYLLA’S ANSWER TO COFS’ FOURTH
                         AMENDED COUNTERCLAIM
______________________________________________________________________________
       Counter Defendant Mark B. Sylla (“Sylla”) answers Counter-Plaintiff Complete Oil Field

Services, LLC’s (“COFS”) Fourth Amended Counterclaim (“Counterclaim”) as follows:

   1. Sylla denies each and every allegation in the Counterclaim unless hereinafter admitted,

       qualified or otherwise explained. Sylla denies knowledge of and/or participation in the

       improper acts described in Paragraph 1 of the Counterclaim, denies doing any act in

       Texas relating to the allegations and denies doing any act in Wisconsin or elsewhere

       causing damages to COFS. Sylla affirmatively states he was asked to and did take Sam

       Taylor to frac sand sites in Wisconsin, that he was to be paid $1/ton for frac sand shipped

       from those sites, that compliant frac sand was shipped from CSI Sands Ltd. to COFS,

       which COFS delivered to ProPetro and that Sylla was paid $1/ton for the compliant frac

       sand actually delivered. Sylla lacks sufficient information to form a brief concerning the

       truth of the remaining allegations in Paragraph 1.

   2. Sylla admits the jurisdictional facts in Paragraph 2.
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 2 of 23



   3. Sylla denies the amount in controversy with respect to his involvement in this matter

       exceeds $75,000 and lacks sufficient information to form a belief concerning the truth of

       the remaining allegations in Paragraph 3.

   4. Sylla denies the venue facts with respect to his involvement in this matter as stated in

       Paragraph 4.

   5. Sylla admits the facts regarding parties stated in Paragraph 5.

   6. Sylla admits the facts regarding parties stated in Paragraph 6.

   7. Sylla admits the facts regarding parties stated in Paragraph 7.

   8. Sylla admits the facts regarding parties stated in Paragraph 8.

   9. Sylla admits the facts regarding parties stated in Paragraph 9.

   10. Sylla admits the facts regarding parties stated in Paragraph 10.

   11. Sylla admits the facts regarding parties stated in Paragraph 11.

   12. Sylla admits the facts regarding parties stated in Paragraph 12.

   13. Sylla admits the facts regarding parties stated in Paragraph 13.

   14. Sylla admits the facts regarding parties stated in Paragraph 14.

   15. Sylla admits the facts regarding parties stated in Paragraph 15.

   16. Sylla admits the facts regarding parties stated in Paragraph 16.

   17. On information and belief, Sylla admits the facts regarding COFS stated in Paragraph 17.

   18. Sylla admits the oil and gas fracing industry has been robust, at times, in recent years and

       that the demand for frac sand, at times, is substantial and competitive. Sylla admits there

       are numerous companies that are legitimate frac sand suppliers in Wisconsin who have

       varying amounts and varying quality of frac sand available. Sylla lacks sufficient




                                                                                                     2
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 3 of 23



       information to form a belief concerning the truth of the remaining assertions in Paragraph

       18.

   19. Sylla lacks sufficient information to form a belief concerning the truth of the allegationss

       in Paragraph 19. Sylla affirmatively states that he was to receive $1/ton for assisting in

       locating compliant frac sand sources in Wisconsin.

   20. Sylla admits the allegations in Paragraph 20 are generally true and that $1/ton for

       assisting with locating frac sand sites meeting these logistical challenges is reasonable

       and customary in the frac sand industry.

   21. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 21.

   22. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 22.

   23. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 23.

   24. Sylla denies the allegation in Paragraph 25 as relating to him. Sylla lacks sufficient

       information to form a belief concerning the truth of the other allegations in Paragraph 24.

   25. Sylla denies the allegation in Paragraph 26 as relating to him. Sylla lacks sufficient

       information to form a belief concerning the truth of the other allegations in Paragraph 25.

   26. On information and belief, Sylla admits COFS entered into a memorandum of

       understanding with Bates Energy, but denies it was in reliance on any representation by

       him. Sylla lacks sufficient information to form a belief concerning the truth of the other

       allegations in Paragraph 26.




                                                                                                     3
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 4 of 23



   27. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 27.

   28. Sylla admits that the frac sand sought was required to be either 40/70 or 100 mesh. Sylla

       lacks sufficient information to form a belief concerning the truth of the other allegations

       in Paragraph 28. Sylla affirmatively states he was to receive $1/ton for assisting in

       locating compliant frac sand sources in Wisconsin.

   29. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 29.

   30. Sylla admits the allegations in Paragraph 30 generally describe an escrow agreement and

       escrow agent.

   31. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 31.

   32. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 32.

   33. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 33. Sylla affirmatively denies he had any involvement in or received any

       illegal disbursements from any of these accounts.

   34. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 34.

   35. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 35.

   36. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 36.



                                                                                                     4
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 5 of 23



   37. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 37.

   38. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 38.

   39. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 39.

   40. Sylla lacks sufficient information to form a belief as to the truth of the allegations in

       Paragraph 40.

   41. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 41.

   42. Sylla lacks sufficient information for form a belief as to the truth of the allegations in

       Paragraph 42.

   43. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 43.

   44. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 44. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in WI and, on information and belief, the amount was 22,500 tons.

   45. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 45.

   46. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 46.




                                                                                                     5
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 6 of 23



   47. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 47. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in WI, and on information and belief, the amount was 22,500 tons.

   48. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 48.

   49. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 49. Sylla affirmatively states that Compliant frac sand was shipped from

       CSI in WI and on information and belief the amount was 22,500 tons.

   50. In answer to Paragraph 50, Sylla affirmatively states that Sam Taylor came to Wisconsin

       in May of 2017 and that Sylla took him to multiple sites, including the Wisconsin White

       Sands Site in Tomah, the High Crush site in Independence, the CSI site in Arcadia and

       the Industrial Sands site in New Auburn. Sylla informed Sam Taylor that none of those

       sites had the capacity to deliver quantities in the amount he was seeking. They stopped at

       three of the sites. On a second trip to Wisconsin in May of 2017, Sam Taylor went back

       to the CSI site in Arcadia and made arrangements to acquire compliant frac sand and, on

       information and belief, 22,500 tons of compliant frac sand was shipped and received in

       June and July of 2017. Sylla lacks sufficient information to form a belief concerning the

       truth of the other allegations in Paragraph 50.

   51. In answer to Paragraph 51, Sylla affirmatively states that Sam Taylor came to Wisconsin

       in May of 2017 and that Sylla took him to multiple sites, including the Wisconsin White

       Sands Site in Tomah, the High Crush site in Independence, the CSI site in Arcadia and

       the Industrial Sands site in New Auburn. Sylla informed Sam Taylor that none of those

       sites had the capacity to deliver quantities in the amount he was seeking. They stopped at



                                                                                                     6
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 7 of 23



       three of the sites. On a second trip to Wisconsin in May of 2017, Sam Taylor went back

       to the CSI site in Arcadia and made arrangements to acquire compliant frac sand and, on

       information and belief, 22,500 tons to compliant frac sand was shipped and received in

       June and July of 2017. Sylla lacks sufficient information to form a belief concerning the

       truth of the other allegations in Paragraph 51.

   52. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 52. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in WI and, on information and belief, the amount was 22,500 tons.

   53. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 53. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in WI, and on information and belief, the amount was 22,500 tons.

   54. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 54.

   55. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 55. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in WI and, on information and belief, the amount was 22,500 tons.

   56. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 56. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in WI, and on information and belief, the amount was 22,500 tons.

   57. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 57. Sylla denies any involvement in lies, misrepresentation or fraud by him

       or with his knowledge.




                                                                                                     7
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 8 of 23



   58. Sylla admits David Bravo managed Frac Sand Unlimited. Sylla denies Sylla managed or

       had any involvement in Frac Sand Unlimited. Sylla lacks sufficient information to admit

       or deny the remaining allegations in Paragraph 58.

   59. In Answer to Paragraph 59, on information and belief, Sylla admits, CSI shipped and

       delivered 22,500 tons of compliant frac sand to COFS in June and July of 2017. Sylla

       lacks sufficient information to form a belief concerning the truth of the other allegations

       in Paragraph 59.

   60. In Answer to Paragraph 60, on information and belief, Sylla admits CSI shipped and

       delivered 22,500 tons of compliant frac sand to COFS in June and July of 2017, and

       further admits he was paid $1/ton for the compliant frac sand with approval by COFS.

       Sylla lacks sufficient information to form a belief concerning the truth of the other

       allegations in Paragraph 60.

   61. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 61.

   62. Sylla denies that he secretly and systematically raided COFS’s escrow funds, denies that

       he participated in any way in a conspiracy or any improper conduct and denies he knew

       funds should not have been disbursed absent notice to and consent by COFS. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations in

       Paragraph 62.

   63. Sylla denies the allegations in Paragraph 63 as related to him. It was Sylla’s

       understanding that the $22,500 paid to Sylla in June and July of 2017 was in

       consideration of the $1/ton for the compliant frac sand shipped and received in June and

       July of 2017, which on information and belief was 22,500 tons.



                                                                                                     8
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 9 of 23



   64. Sylla denies the allegations in Paragraph 64 as relating to him and denies absconding

       with $625,000 of COFS’s funds. Sylla lacks sufficient information to form a belief

       concerning the truth of the other allegations in Paragraph 64.

   65. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 65.

   66. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 66.

   67. Sylla denies the allegations in Paragraph 67 as relating to him and denies using various

       techniques to conceal unlawful disbursement of COFS’s funds. Sylla lacks sufficient

       information to form a belief concerning the other allegations in Paragraph 67.

   68. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 68. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in WI, and on information and belief, the amount was 22,500 tons.

   69. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 69.

   70. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 70.

   71. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 71.

   72. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 72.

   73. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 73.



                                                                                                     9
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 10 of 23



   74. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 74.

   75. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 75.

   76. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 76.

   77. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 77.

   78. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 78.

   79. In answer to Paragraph 79, Sylla admits he received a wire transfer in the amount of

       $10,000 on or about June 15, 2017. Sylla lacks sufficient information to form a belief

       concerning the truth of the other allegations in Paragraph 79.

   80. In answer to Paragraph 80, Sylla admits he received a wire transfer in the amount of

       $5,000 on or about June 30, 2017. Sylla lacks sufficient information to form a belief

       concerning the truth of the other allegations in Paragraph 80.

   81. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 81.

   82. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 82. Sylla affirmatively states that compliant frac sand was shipped from

       CSI in WI, and on information and belief, the amount was 22,500 tons.

   83. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 83.



                                                                                                 10
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 11 of 23



   84. In answer to Paragraph 84, Sylla admits he received a wire transfer in the amount of

       $7,500 on or about July 19, 2017. Sylla lacks sufficient information to form a belief

       concerning the truth of the allegations in Paragraph 84.

   85. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 85.

   86. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 86.

   87. Sylla denies using Boerne, Texas Company Tier 1 Sands LLC for fraudulent transactions.

       Sylla lacks sufficient information to form a belief concerning the truth of all remaining

       allegationss in Paragraph 87.

   88. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 87. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in WI, and on information and belief, the amount was 22,500 tons.

   89. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 88. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in WI, and on information and belief, the amount was 22,500 tons.

   90. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 89.

   91. Sylla denies the allegations in Paragraph 90 as relating to him. Sylla lacks sufficient

       information to form a belief concerning the other allegations in Paragraph 90.

   92. Sylla lacks information sufficient to form a belief concerning the truth of the allegations

       in Paragraph 91.




                                                                                                   11
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 12 of 23



   93. Sylla lacks information sufficient to form a belief concerning the truth of the allegations

       in Paragraph 92.

   94. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 93.

   95. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 94.

   96. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 95. Sylla affirmatively states that compliant frac sand was shipped from CSI

       in Wisconsin and, on information and belief, the amount was 22,500 tons.

   97. Sylla lacks sufficient information to form a belief as to the truth of the allegations in

       Paragraph 96.

   98. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 97.

   99. Sylla lacks sufficient information to form a belief concerning the truth of the allegations

       in Paragraph 98.

   100.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 99.

   101.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 100.

   102.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 101.

   103.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 102.



                                                                                                   12
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 13 of 23



   104.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 103.

   105.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 104.

   106.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 105.

   107.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 106.

   108.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 107.

   109.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 108.

   110.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 109.

   111.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 110.

   112.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 111.

   113.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 112.

   114.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 113.




                                                                                                 13
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 14 of 23



   115.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 114. Sylla affirmatively states that compliant frac sand was

       shipped from CSI in WI, and on information and belief, the amount was 22,500 tons.

   116.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegation in Paragraph 115.

   117.        Sylla denies the allegations in Paragraph 116 as relating to him. Sylla

       affirmatively states that he was working with David Bravo on other completely unrelated

       prospective transactions, which transactions were not consummated.

   118.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 117.

   119.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 118. Sylla affirmatively states that compliant frac sand was

       shipped from CSI in WI, and on information and belief, the amount was 22,500 tons.

   120.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 119. Sylla affirmatively states that compliant frac sand was

       shipped from CSI in WI and on information and belief the amount was 22,500 tons.

   121.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 120.

   122.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 121.

   123.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 122.




                                                                                                 14
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 15 of 23



   124.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 123.

   125.        In answer to Paragraph 124, Sylla denies he is or was an owner of FSU. Sylla

       affirmatively states that Sam Taylor came to Wisconsin in May of 2017 and that Sylla

       took him to multiple sites, including the Wisconsin White Sands Site in Tomah, the High

       Crush site in Independence, the CSI site in Arcadia and the Industrial Sands site in New

       Auburn. Sylla informed Sam Taylor that none of those sites had the capacity to deliver

       quantities in the amount he was seeking. They stopped at three of the sites. On a second

       trip to Wisconsin in May of 2017, Sam Taylor went back to the CSI site in Arcadia and

       made arrangements to acquire compliant frac sand and, on information and belief, 22,500

       tons of compliant frac sand was shipped and received in June and July of 2017. Sylla

       denies the other allegations in Paragraph 124.

   126.        In answer to Paragraph 125, Sylla denies that the payments made to him were

       illegal. Sylla affirmatively states that any payments from the escrow account should only

       have been made with the knowledge of and approval by the parties to the Escrow

       Agreement. Sylla affirmatively states that Sam Taylor came to Wisconsin in May of

       2017 and that Sylla took him to multiple sites, including the Wisconsin White Sands Site

       in Tomah, the High Crush site in Independence, the CSI site in Arcadia and the Industrial

       Sands site in New Auburn. Sylla informed Sam Taylor that none of those sites had the

       capacity to deliver quantities in the amount he was seeking. They stopped at three of the

       sites. On a second trip to Wisconsin in May of 2017, Sam Taylor went back to the CSI

       site in Arcadia and made arrangements to acquire compliant frac sand and, on

       information and belief, 22,500 tons of compliant frac sand was shipped and received in



                                                                                                 15
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 16 of 23



       June and July of 2017. Sylla lacks sufficient information to form a belief concerning the

       truth of the other allegations in Paragraph 125.

   127.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 126.

   128.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 127.

   129.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 128.

   130.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 129.

   131.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 130.

   132.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 131.

   133.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 132.

   134.        Sylla lacks sufficient information to form al belief concerning the truth of the

       allegations in Paragraph 133.

   135.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 134.

   136.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 135. Sylla affirmatively states that compliant frac sand was

       shipped from CSI in WI, and on information and belief, the amount was 22,500 tons.



                                                                                                  16
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 17 of 23



   137.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 136.

   138.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 137.

   139.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations in Paragraph 138.

   140.        Sylla denies the allegations in Paragraph 139 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 139.

   141.        Sylla denies the allegations in Paragraph 140 as relating to him and re-asserts the

       admissions, denials and affirmative statements set forth herein.

   142.        These allegations are not made as to Sylla and Sylla lacks sufficient information

       to form a belief concerning the truth of the allegations in Paragraph 141.

   143.        These allegations are not made as to Sylla and Sylla lacks sufficient information

       to form a belief concerning the truth of the allegations in Paragraph 142.

   144.        These allegations are not made as to Sylla and Sylla lacks sufficient information

       to form a belief concerning the truth of the allegations in Paragraph 143

   145.        These allegations are not made as to Sylla and Sylla lacks sufficient information

       to form a belief concerning the truth of the allegations in Paragraph 144.

   146.        Sylla denies the allegations in Paragraph 145 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations in

       Paragraph 145.




                                                                                                  17
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 18 of 23



   147.        Sylla lacks sufficient information to form a belief concerning the truth of the

       allegations of Paragraph 146.

   148.        Sylla denies the allegations in Paragraph 147 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 147.

   149.        Sylla denies the allegations in Paragraph 148 as relating to him and re-asserts the

       admissions, denials and affirmative statements set forth herein.

   150.        Sylla denies the allegations in Paragraph 149 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 149.

   151.        The allegations in Paragraph 150 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   152.        Sylla denies the allegations in Paragraph 151 as relating to him and re-asserts the

       admissions, denials and affirmative statements set forth herein.

   153.        The allegations in Paragraph 152 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   154.        The allegations in Paragraph 153 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   155.        The allegations in Paragraph 154 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   156.        The allegations in Paragraph 155 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.




                                                                                                  18
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 19 of 23



   157.        The allegations in Paragraph 156 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   158.        The allegations in Paragraph 157 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   159.        The allegations in Paragraph 158 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   160.        The allegations in Paragraph 159 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   161.        The allegations in Paragraph 160 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   162.        Sylla denies the allegations in Paragraph 161 as relating to him and re-asserts the

       admissions, denials and affirmative statements set forth herein.

   163.        Sylla denies the allegations in Paragraph 162 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 162.

   164.        Sylla denies the allegations in Paragraph 163 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 163.

   165.        Sylla denies the allegations in Paragraph 164 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 164.

   166.        The allegations in Paragraph 165 are not made as to Sylla and re-asserts the

       admissions, denials and affirmative statements set forth herein.



                                                                                                  19
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 20 of 23



   167.        The allegations in Paragraph 166 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   168.        The allegations in Paragraph 167 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   169.        The allegations in Paragraph 168 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   170.        The allegations in Paragraph 169 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   171.        The allegations in Paragraph 170 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   172.        The allegations in Paragraph 171 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   173.        The allegations in Paragraph 172 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   174.        The allegations in Paragraph 173 are not made as to Sylla and re-asserts the

       admissions, denials and affirmative statements set forth herein.

   175.        The allegations in Paragraph 174 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   176.        Sylla denies the allegations in Paragraph 175 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 175.

   177.        The allegations in Paragraph 176 are not made as to Sylla and re-asserts the

       admissions, denials and affirmative statements set forth herein.



                                                                                                  20
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 21 of 23



   178.        The allegations in Paragraph 177 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   179.        Sylla denies the allegations in Paragraph 178 as relating to him and re-asserts the

       admissions, denials and affirmative statements set forth herein.

   180.        Sylla denies the allegations in Paragraph 179 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 179.

   181.        Sylla denies the allegations in Paragraph 180 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 180.

   182.        Sylla denies the allegations in Paragraph 181 as relating to him and re-asserts the

       admissions, denials and affirmative statements set forth herein.

   183.        Sylla denies the allegations in Paragraph 182 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 182.

   184.        Sylla denies the allegations in Paragraph 183 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 183.

   185.        The allegations in Paragraph 184 are not made as to Sylla and re-asserts the

       admissions, denials and affirmative statements set forth herein.

   186.        The allegations in Paragraph 185 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.




                                                                                                  21
Sylla’s Answer to Third-Amended Counterclaim
          Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 22 of 23



   187.        The allegations in Paragraph 186 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   188.        The allegations in Paragraph 187 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   189.        The allegations in Paragraph 188 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   190.        The allegations in Paragraph 189 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   191.        The allegations in Paragraph 190 are not made as to Sylla and Sylla lacks

       sufficient information to form a belief as to these allegations.

   192.        Sylla denies the allegations in Paragraph 191 as relating to him and re-asserts the

       admissions, denials and affirmative statements set forth herein.

   193.        Sylla denies the allegations in Paragraph 192 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 192.

   194.        Sylla denies the allegations in Paragraph 193 as relating to him. Sylla lacks

       sufficient information to form a belief concerning the truth of the other allegations of

       Paragraph 193.

                                   AFFIRMATIVE DEFENSES

       1. The above Court lacks personal jurisdiction over Mark Sylla.

       2. The above Court lacks venue as relating to the claims against Mark Sylla.

       3. Defendant/Counter-Plaintiff COFS fails to state a claim against Mark Sylla.




                                                                                                  22
Sylla’s Answer to Third-Amended Counterclaim
        Case 5:17-cv-00808-XR Document 117 Filed 03/05/19 Page 23 of 23



       4. Defendant/Counter-Plaintiff COFS fails to pled fraud against Mark Sylla with the

           requisite particularly required by Rule 9(b).

       5. The claims of Defendant/Counter-Plaintiff COFS are barred by its own conduct and

           its own negligence.

       6. The claims of Defendant/Counter-Plaintiff COFS are barred by estoppel.

       7. The claims of Defendant/Counter-Plaintiff COFS are barred by laches.

       8. The claims of Defendant/Counter-Plaintiff COFS are barred by accord and

           satisfaction.

       9. The claims of Defendant/Counter-Plaintiff COFS are barred by waiver.

   WHEREFORE, PREMISES CONSIDERED, Counter Defendant Mark Sylla prays that

COFS take nothing against him by this suit, that Sylla recover his costs, including reasonable and

necessary attorneys fees, and for such other relief as the Court may deem to be just and proper.

                                               SCHWARTZ LAW FIRM
Dated: March 5, 2019

                                               _/s/ Michael D. Schwartz_________________
                                               Michael D. Schwartz Pro Hac Vice
                                               600 Inwood Avenue N.
                                               Suite 130
                                               Oakdale, MN 55128
                                               (651) 528-6800

                                               Counsel for Mark B. Sylla




                                                                                                   23
Sylla’s Answer to Third-Amended Counterclaim
